PER CURIAM.
Appellant seeks review of the trial court's denial of his rule 3.850 motion. We affirm as to Grounds One, Three, Four and Five. However, we reverse as to Ground Two because it was facially sufficient and the attached records do not conclusively refute Appellant's claim.
We remand for the postconviction court to reconsider Ground Two and either conduct an evidentiary hearing or attach records conclusively refuting Appellant's claim set forth in Ground Two.
AFFIRMED in part; REVERSED in part; and REMANDED.
TORPY, LAMBERT and EDWARDS, JJ., concur.